Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 1 of 17. PageID #: 18




               EXHIBIT B-2
      Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 2 of 17. PageID #: 19



                                                                                                    •.%


                             IN THE COURT OF COMMON PLEAS
                                   LAKE COUNTY, OHIO
                                                                   44:1'2"1‘ 7?4-eili .1°11;i4'.7
 NANCY PAINTER, individually and on                 CASE NO. 18CV001743        44:4 0 ,4 ;,
 behalf of all others similarly situated,
                                                    JUDGE JOHN P. O'DONNELL                C04?
                Plaintiff,
                                                    PRAECIPE
    vs.

 WOODSTREAM CORPORATION,

               Defendant.


TO THE CLERK OF COURTS:

Please serve the following upon the Defendant via certified mail:

   1. Complaint and Summons at the following address:

              Woodstream Corporation
              do C T Corporation System
              600 North 2nd Street, Suite 401
              Harrisburg, Pennsylvania 17101


       Thank you.




                                                            otti, Esq. (#0005481)
                                              Nicole T. Fiorelli, Esq. (#0079204)
                                              Frank A. Bartela, Esq. (#0088128)
                                              DWORKEN & BERNSTEIN CO., L.P.A.
                                              60 South Park Place
                                              Painesville, Ohio 44077
                                              (440) 352-3391 (440) 352-3469 Fax
                                              Email: pperotti@dworkenlaw. corn
                                                      nfiorelli@dworkenlaw. corn
                                                     fbartela@dworkenlaw. corn

                                              Attorneys for Plaintiff
      Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 3 of 17. PageID #: 20




                                  PROOF OF SERVICE

       A copy of the foregoing Praecipe was served by the Clerk of Courts, by certified mail,

together with the Summons and Complaint, to Defenda •    oodstream orporation, in this matter.




                                             rank . Bartela, Esq. 0088128)
                                            DWORKEN & BERNSTEIN CO., L.P.A.

                                            One of Attorneys for Plaintiff




                                              2
   Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 4 of 17. PageID #: 21




                              IN THE COURT OF COMMON PLEAS
                                    LAKE COUNTY, OHIO


  NANCY PAINTER, individually and
                                               18CV001743
 on behalf of all others similarly situated,
 10261 Chardon Rd.                             JOHN P. O'DONNELL
 Chardon, OH 44024

                 Plaintiff,
                                                       CLASS ACTION COMPLAINT
     vs.


 WOODSTREAM CORPORATION
 69 North Locust Street
 Lititz, PA 17543                                      JURY DEMAND ENDORSED HEREON


              Defendant.


         Now comes Nancy Painter, individually and as representative of all others similarly

situated, and for his Class Action Complaint states:

                                        INTRODUCTION

         1.     Defendant's ultrasonic pest repellers fall into the category of products known in

the law as snake-oil: useless potions or devices unable to do any of the things promised on the

label.

         2.     This is a class action brought by Nancy. Painter, individually and as a putative

representative, against Woodstream Corporation (herein "Defendant").

         3.     Defendant manufactures, markets and distributes under its Victor® and Victor®

PestChaser® brands ultrasonic devices claimed to repel rodents from the user's home. Nancy

Painter purchased one of the ultrasonic pest control devices manufactured and marketed by

Defendant.

         4.     Defendant advertised these devices, claiming that they. are "PestChasers®" and

"rodent repellers".
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 5 of 17. PageID #: 22




        5.     Additionally, under its "PestChaser® Technology" heading on the back of every

package, Defendant claims these devices use "high frequency ultrasound" to "repel rodents" and

"emit ultrasound at varying volumes and varying frequencies" to "prevent[] rodents from

becoming accustomed to the ultrasound."

        6.     However, despite these promises, the device does not repel rodents.

        7.     In fact, Defendant has been marketing and advertising these devices with no

evidence the devices repel rodents.

        8.     Defendant has thusly committed fraud and breached the express warranties it

represented to Plaintiff and the putative class members.

        9.     This suit seeks refund of the purchase price paid by customers for these useless

devices.

                                            PARTIES

       10.     Plaintiff Nancy Painter is an individual and resident of the State of Ohio.

       11.     Defendant Woodstream Corporation is a Pennsylvania corporation based at 69

North Locust Street, Lititz, PA 17543. Woodstream Corporation is the legally registered

trademark holder of Victor() and Victor® PestChaser®.

                                          JURISDICTION

       12.     This court has jurisdiction over Defendant and this action because Defendant

transacts business in the State of Ohio, including in Lake County, Ohio, where the purchase at

issue in the present matter took place.

                                             FACTS

       13.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

       14.     Plaintiff had pests, including rodents, in and/or around her house.

                                                 2
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 6 of 17. PageID #: 23




       15.    On or about April 27, 2018, Plaintiff went to Lowe's Home Improvement located

at 36300 Euclid Ave, Willoughby, OH 44094, and purchased a Victor® PestChaser®

trademarked ultrasonic pest control device (herein "device") manufactured and marketed by

Defendant in order to expel rodents from her house. See Exhibit A.

       16.    The device's packaging states that the device is a "Rodent Repeller" and its

"PestChaser® Technology" uses "high frequency ultrasound" to "repel[] rodent[s]."

       17.    The packaging goes on to say that the product "emits ultrasound at varying

volumes and varying frequencies" which "prevents rodents from becoming accustomed to the

ultrasound." An example of the packaging is included here immediately below:




                                       PESTCHASER
                                                   Rodent Repeller
                                                    P.eptlente de =dares




                                               3
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 7 of 17. PageID #: 24




                                                                      w
             VICTOR                                 PESTCHASER.
                                                    Wein ReimEler
                                                                             ::'!'t•'




                                                                                        zz.r.

                                                                                         7 71



             PERI-Cilte.lf.F.' I C.C.91a-Ji...1GY


                                                        Ye   .       r- 12   '




                                         "."




       18.       This device is sold for the SOLE purpose of repelling rodents.

       19.       Plaintiff read and relied upon the Defendant's representations contained on the

device's packaging.

       20.       Plaintiff purchased the device based on Defendant's representations.

       21.       The only reason Plaintiff, or any other class member, purchases this product is to

repel rodents.

       22.       Plaintiff used the device as instructed, expecting that it would perform as

advertised and repel rodents.

       23.       However, the device did not repel rodents in and/or around Plaintiff's home.




                                                                 4
   Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 8 of 17. PageID #: 25




         24.      The Federal Trade Commission affirmatively warned and noticed manufacturers

and retailers of ultrasonic pest repelling devices that any efficacy claims companies make must

be supported by scientific evidence. '

         25.      Upon information and belief, despite its representations, Defendant does not

possess competent and reliable scientific evidence to support its advertising claims and its sale of

these products for repelling rodents.

         26.      In fact, studies have shown that that the ultrasonic technology does not work as a

method of repelling rodents?

         27.      The product in question is incapable of performing the only function for which it

is intended — to repel rodents.

         28.      Because of the aforementioned studies and longstanding warning and notice to

companies such as Defendant, Defendant had reason to know that its claims and representations

about the essential purpose of the product were false and contrary to scientific evidence.

         29.      Therefore, Defendant has actual or constructive knowledge of this defect.

        '30.      This defect is not in the individual item Plaintiff purchased, but within the design

and efficacy of the product line in general.

         31.      Even though Defendant has known that these devices do not work, they have

continued to advertise these devices as effectively controlling and repelling pests and rodents.

         32.      Plaintiff and the putative class members relied on these representations, which are

found on the device's packaging and form the sole and entire claim made by Defendant's

advertising, marketing, and labeling of these products: that the product would repel rodents.




I See http://www.ftc.aovinews-events/press-releases/2001/05/ftc-warns-manufacturers-and-retailers-ultrason ic-pest-
control (last viewed September 27, 2018).
2 littp://diaitalcommons.unl.edu/cgi/viewcontent.ceParticle=1049&context=vpc14 (last viewed September 27,
2018); littp://extension.usu.eduffiles/publications/publication/NR WD 010.pdf (last viewed September 27, 2018);
httplAvww.birddeter.com.au/pdfs/sonicdeterrents.pdf (last viewed September 27, 2018);
                                                         5
    Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 9 of 17. PageID #: 26




         33.    These representations were false, and Plaintiff and the class members have been

harmed.

                                      CLASS ALLEGATIONS

         34.    Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

         35.    Plaintiff brings this action on behalf of herself and for all other persons similarly

situated (herein collectively referred to as "Plaintiffs" or "putative class members") who:

         Purchased one or more ultrasonic rodent control devices manufactured and/or marketed
         by Defendant during the putative class period, including, but not limited to, the Victor®
         PestChaser® Ultrasonic Rodent Repellers.

         36.    This class numbers over forty (40) persons and is so numerous that joinder of all

members is impracticable, and it is further impracticable to bring all such persons before this

Court.

         37.    The injuries and damages to these class members present questions of law and

fact that are common to each class member, and that are common to the entire class as a whole,

including:

                a. Whether Defendant's representations were based on competent and reliable

                    evidence;

                b. Whether Defendant's representations were fraudulent;

                c. Whether Defendant fraudulently represented to Plaintiff that their product

                    would, inter alia, repel rodents or chase pests;

                d. Whether Defendant's representations were express warranties.

         38.    Defendant have engaged in the same conduct regarding all of the other members

of the class asserted in this suit.




                                                  6
   Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 10 of 17. PageID #: 27




        39.    The claims, defenses, and injuries of the representative Plaintiff are typical of the

claims, defenses, and injuries of the entire class, and the claims, defenses, and injuries of each

class member are typical of those of the entire class.

        40.    Representative Plaintiff will fully and adequately protect and represent the entire

class, and all of its putative class members.

        41.    The identity of all members of this class cannot be determined at this time, but

will be so determined at a later time upon obtaining discovery from Defendant and others.

       42.     The prosecution of separate actions by each member of this class would create a

substantial risk of inconsistent or varying adjudications with regard to individual members of the

class that would establish incompatible standards of conduct for Defendant.

       43.     The prosecution of separate actions would also create a substantial risk of

adjudication with respect to individual members of the class which, as a practical matter, would

be dispositive of the interest of other members not parties to the adjudication, thereby

substantially impairing and impeding their ability to protect these interests. Further, the

maintenance of this suit as a class action is the superior means of disposing of the common

questions which predominate herein.

                                 FIRST CLAIM FOR RELIEF
                                          Fraud

       44.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

       45.     Defendant represented to Plaintiff and all putative class members that their

ultrasonic pest control products would repel rodents.

       46.     This representation was the essential and only purpose of the product. It was the

only reason customers would buy the subject product, and, based on these representations,

Plaintiff purchased Defendant's ultrasonic pest control product.
                                                 7
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 11 of 17. PageID #: 28




          47.   These representations were material to the transaction, because Plaintiff would

not otherwise have purchased the ultrasonic pest control product.

          48.   These representations were false, and Defendant's made these representations

with knowledge that these claims were false, or, in the alternative, with utter disregard and

recklessness as to whether these representations were false, at the time the Defendant marketed

and advertised the product.

          49.   Defendant made these representations to Plaintiff with the intention that Plaintiff

and the putative consumer class members would rely on the representations and purchase the

product.

          50.   Plaintiff and the putative class members justifiably relied on these representations

in purchasing the product.

          51.   This reliance on Defendant's representations resulted in injury to the Plaintiff.

          52.   As a direct and proximate result of Defendant's fraud, Plaintiff has suffered

injury.

          53.   Defendant engaged in the same fraud against the putative class members, and they

were similarly injured.

                                SECOND CLAIM FOR RELIEF
                                  Breach of Express Warranty

          54.   Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

          55.   Plaintiff, and each member of the putative class, purchased a pest control product

from Defendant.

          56.   In connection with those purchases, Defendant made promises and affirmations of

fact on the labels of the products and through its marketing campaign, as alleged above.



                                                   8
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 12 of 17. PageID #: 29




         57.   Defendant's promises and affirmations of fact through its product labeling and

advertising constitute express warranties.

         58.   These written express warranties include representations that the products were

"rodent repellers" containing "high frequency ultrasound" technology which would "repel[]

rodent[s]".

         59.   These affirmations of fact made by Defendant were made to induce Plaintiff and

the putative class members to purchase the products.

         60.   Plaintiff and the putative class members relied on Defendant's affirmations in

purchasing the products.

         61.   All conditions precedent to Defendant's liability under the warranty have been

performed by Plaintiff and the putative class members or have been waived.

         62.   Defendant breached the terms of the express warranty because the products did

not conform to the description provided by Defendant, to wit: that the product would repel

rodents.

         63.   As a result of Defendant's breach of warranty, Plaintiff and the putative class

members have been damaged in the amount to be determined according to proof at the time of

trial.

                                    PRAYER FOR RELIEF

WHEREFORE Plaintiff demands judgment as follows:

         1.    For an Order determining at the earliest possible time that this matter may

proceed as a class action under Civil Rule 23 and certifying this case as such;

         2.    For compensatory damages;

         3.    For punitive damages;




                                                 9
  Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 13 of 17. PageID #: 30




        4.        For reasonable costs and attorney fees necessarily incurred herein pursuant to

common law;

        5.        For such other or further relief as this Honorable Court deems Plaintiff and the

class entitled.



                                                 Resp ectfdilyi libmItted,

                                                                           CV;
                                                                  t          --A-r -
                                                 PkricierPerotti, 'Esq. (#0005481)
                                                 Nicole T. Fiorelli, Esq. (#0079204)
                                                 Frank A. Bartela, Esq. (#0088128)
                                                 DWORKEN & BERNSTEIN Co., L.P.A.
                                                 60 South Park Place
                                                 Painesville, Ohio 44077
                                                 (440) 352-3391 /1 (440) 352-3469 Fax
                                                 Email: pperotti@dworkenlaw.corn
                                                         nfiorelli@dworkenlaw.com
                                                        fbartela@dworkenlaw.corn

                                                 Attorneys for Plaintiff




                                                  10
Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 14 of 17. PageID #: 31




                                                            EXHIBIT A




                                                                                   t




                                                                                       t
                       • i               i: ;                 • r••
                                                                                                                        ••• • 0:j :•


                                                    ' -•s
                                           ,•14                                 • Ps. 4                        r;



                                                                                   J.

                                                                      •I



                          "        t.)                         671!                                , ti „. ;            Y.1
                              `i L;       f         j•tri4                                                     t 7')
                                          :                                    ?,!•••..i 7
                                                                                 f.t
                                                                •


                 •                    —44
                                       "•• ••••' • -
                                                     1
                               '                               11 • g:                           •.1-4,>i              1•:"     -I         1.,
            if        I                       if:                 tt;i,                                                          -     •
                                                    .2A t :
                                                              ti                           z. P.: •
                     31 1)7!
                      • 's HI:                                             .                I;
                                                                                           ' "
                                                                           •
                                                                                       41
                                                                           11
      Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 15 of 17. PageID #: 32



                                    COMMON PLEAS COURT
                                           LAKE COUNTY OHIO
                                   Case Designation Form (Loc. R. II(C)(1))
  Nancy Painter, individually and on behalf of all
            others similarly situated,             Case. No.
                        VS
   Woodstream Corporation                          Judge


Per Loc. R. II (C)(3), refiling of cases previously dismissed under Civ.R. 41 must have a designation
upon the face of the complaint that the action is being refiled. The word "REFILING" must appear in
capital letter under the word "COMPLAINT". Directly beneath the word "REFILING" the complaint shall
identify the case number of this dismissed action. Former case no.

                                  Case Categories: (Mark one category only)
             Adminstrative Appeal (Specific ORC Sec.)             Section:
             Consumer Action - ORC 1345
         CI Contract or Quasi Contract
             Criminal
             Declaratory Judgment
             Foreclosure
         0 Foreign Judgment
         0   Malpractice (specify)
             Credit Card (CI)
         CI Personal Injury
         0 Product Liability
         CI Professional Tort
             Provisional Remedy (Replevin, Attachment, Garnishment)
         0   Workers Compensation
         0   Other Tort
             Other Civil              Class Action, Fraud, Breach of Express Warranty

The designation "money only" may not be used if one of the above specific categories is applicable. Further, the
caption shall note any statutory provision this is unique to the particular cause and controls the time within which
the case is to proceed, once filed. (Ex. Miscellaneous - Contest of Election (O.R.C. Section 3515.10 - Hearing
within 30 days.) /---)
            Revj ed eode Section unique to this
                icul          hich contro the time
                             case is tp pr• ceed:

                                                                             (Signature)
                                                                             (Printed name and    Registration
               ank A. Bartela, Esq. (#0088'1'28) •
                                                                             No.)•
             Dworken & Bernstein, 60 S. Park Place, Painesville, OH
                                                                             (Firm Name and Address)
             440-352-3391
                                                                             (Telephone Number)
Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 16 of 17. PageID #: 33




                                                     Maureen G. Kelly
                                              Cleric Of Common Pleas Court
                         Lake County Courthouse West Annex, 25 North Park Place
                                          PainesVille OH 44077
                                              440-350-2657
                                     In The Court Of Common Pleas
                                                                  General Division
              Nancy Painter. individually and on behalf of all   Lake County, Ohio
  Caption:             others similarly situated.                                  Case No.
                                       VS.
             Woodstream Corporation

                                                             Instruction For Service
                                                                    (General)
  To The Clerk:
  You are hereby instructed to serve the following parties by
                  Regular Mail
   X              Certified Mail
                        Sheriff Of County                                ( ) Residence        ( ) Personal
                        Process Server

  With the following paper

  X                     Regular Summons (28 Days)
                        Amended Complaint Summons
                        Answer and Counterclaim or Third Party Summons
                        Other:
                                                                 With Journal Entry
                                                                 Without Journal Entry


  Name of pleadings: Class Action Complaint




                                                                 Name and Address

  party Woodstream Corporation, 69 N. Locust Street, Lititz, PA 17543

  Party
  Party
  Party


                                                       Prepared By: Frank A. Bartela, Esq. (I0088128)
                                                       Address: Dworken and Bernstein, LPA
                                                                    60 S. Park Place, Painesville, OH 44077
                                                       Telephone 440-352'3391
Case: 1:18-cv-02872-SO Doc #: 1-3 Filed: 12/13/18 17 of 17. PageID #: 34




                                     MAUREEN G. KELLY

                                      CLERK OF COURTS
                          Lake County Common Pleas Court

                  ATTENTION ALL PARTIES TO THE CASE

      Whether you are represented by an Attorney or representing
        yourself in this Legal action, LAKE COUNTY LOCAL
        COURT RULES require that all participants familiarize
      themselves with, and follow the requirements of each court.
     Pre-trial orders and procedures are available on our website
                                 at
                               www.lakecountvohio.gov/coc
                                     Select DOWNLOADS
                            Scroll to PRE-TRIAL ORDERS
      Select the appropriate pre-trial order/procedure for YOUR
                      respective case and Judge.
     If you are unable to access or unclear as to which pre-trial
   order/procedure applies to you, contact the Office of the Clerk
      of Courts, New Case Department (440.350.2657) during
       normal business hours and a copy will be immediately
                            mailed to you.



  Maureen G. Kelly, Clerk of Courts
  Revised 7/1/2013 Pretrial orders
